DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 3, 5-6, 16, and 20 have been cancelled. Claims 21-23 have been added. Claims 1, 2, 4, 7, 8, 9, 12, and 19 have been amended. 

Response to Arguments

Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments that neither Sullivan, Sipes, Jr, nor Schubert teaches the limitations “the first shield board includes an EtherCAT decoder/encoder; the first shield includes memory to store content decoded by the EtherCAT decoder/encoder and to store content encoded by the EtherCAT decoder/encoder” of claim 16, the Examiner respectfully disagrees. 

Sullivan discloses a plurality of PCB boards (See Sullivan: Figure 3, 18A’ and 18B’ of Data Movers; Paragraph [0029], “Each data mover enclosure 10' includes a pair of redundant data movers 18A', 18B' (i.e., processor blades)”) each containing shield boards (Fig. 3, 22A’; [0030], “enclosures 10' with one data mover only, e.g., 18A', have two management modules 22A', 22B' to provide redundancy for the collection of management information and redundant management paths to the control stations 64”) and wherein each shield board contains with multiple RJ45 connectors ([0031], “each NAS management module 22' includes a multi-port Ethernet switch 70 in communication with a plurality of connection ports 74a, 74b, 74c”) that enable the shield boards to be coupled to one another ([0031], “connection ports 74 are RJ-45 connectors.  These connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10' as shown in FIG. 3”). 
Sullivan does not explicitly teach an EtherCAT decoder/encoder with memory storing the contents of the encoding/decoding, thus the secondary reference Schubert was incorporated to disclose TLP packet decoding (Fig. 9; Paragraph [0132], “For each TLP a Decision 9105 is made whether said TLP is of NP type, which results in splitting Transaction Layer Packets into two, or more, feeds via Demultiplexer 9100.  The first feed stores all NP TLP, plus their Sequence Numbers, into Transmit FIFO Buffer 9290”) and encoding (Paragraph [0135], “to transport Packets of a First Protocol over Packets of a Second Protocol, the Packets of a First Protocol are re-packetized at least twice: At least once on the sender side, and at least once more on the receiver side”). While Applicant argues that claim 16 states “the first shield board” and that Schubert does not teach “shield board”, Sullivan already discloses a shield board in independent claim 12 which dependent claim 16 (now incorporated into independent claim 12) depends on (See Sullivan: Paragraphs [0030] & [0031]). Thus, even though Schubert does not explicitly mention a shield board, the rejection must be viewed holistically as Sullivan in view of Schubert (and not just Schubert), wherein Sullivan discloses the shield board ([0030], “NAS system 60 further includes management modules 22A', 22B' (generally, NAS management module 22') configured to perform out-of-band enclosure management”) and Schubert discloses the decoder/encoder of packets ([0132], “For each TLP a Decision 9105 is made whether said TLP is of NP type, which results in splitting Transaction Layer Packets into two, or more, feeds via Demultiplexer 9100.  The first feed stores all NP TLP, plus their Sequence Numbers, into Transmit FIFO Buffer 9290”). Since Sullivan discloses an Ethernet shield board ([0029], “Each control station 64 has an Ethernet port for making a connection to an external network and a plurality of Ethernet ports for making redundant connections to a data mover enclosure 10' in the NAS system 60”), and Schubert discloses an Ethernet switch board with the TLP packet decoding/encoding ([0100], “UP 3002 can be referred to as the UP, and the two, or more, DN (DN 3003, DN 3005, etc.) each can be referred to as the DN, and switch 3000 can be referred to as a so-called Transparent PCI Express Switch.  If GSM or UMTS or LTE or AFDX or Ethernet or EtherCat or ProfiNET”), thus both are in the same field of endeavor and it would have been obvious to combine the TLP packet decoding/encoding of Schubert into the shield board as was disclosed by Sullivan in order to build a heterogeneous packet switching system using commonly used and well-known protocols, thus complying with industry-standards and enabling cost/energy efficiency protocols that are most efficient for the communication system (See Schubert: Paragraph [0088]).

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 23 states the limitation “the first shield board includes agent software that corresponds to controller software for an automation communication protocol”, but the written description fails to disclose the corresponding structure, material, or acts for the claims function and thus the claimed limitation constitutes new matter. Applicant’s Specification filed 12/23/2020 makes no mention of agent software nor of controller software that the agent software corresponds to. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7-11, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim 1 limitation “(c)(iii) EtherCAT slave software to read and modify EtherCAT packets” is considered indefinite because it is unclear if “EtherCAT packets” are referring to “(c)(i) an EtherCAT decoder/encoder to decode EtherCAT packets” or if they are referring to “to encode PDOs into encoded EthertCAT packets” as mentioned in previous claim 1 limitations. 
Applicant’s Specification filed 12/23/2020 discloses on Paragraph [0034] that “EtherCAT packet 129 is read by EtherCAT Slave Controller 126 and then the packet 129 is decoded to extract Transmit PDO 130 and save the PDO 130 in memory 122. Also, Receive PDO 131 is stored in memory 122 and is encoded into another EtherCAT Packet 132 and sent to the Ethernet Phy of OUT Port 125 by EtherCAT Slave Controller 126” which indicates that the EtherCAT packet modified by the EtherCAT slave software is the original packet. 
Thus, it is unclear if the “EtherCAT packets” of limitation (c)(iii) of claim 1 are the same as the packets being decoded/encoded or if they are the same as the encoded packets. Examiner suggests amending the limitation as “(c)(iii) EtherCAT slave software to read and modify the EtherCAT packets”, thereby indicating that they are the same as the packets being decoded/encoded. 

Claims 2, 4, 7-11, and 21-22 are dependent on the rejected claim and are therefore rejected. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2006/0074927) in view of Sipes, Jr (US 2017/0117971) and further in view of Schubert (US 2019/0058675).

Regarding claim 12, Sullivan teaches a system comprising: first and second base boards (Fig. 3, 18A’ of Data Mover 4 and 18A’ of Data Mover 2); a first shield board (Fig. 3, 22A’ of Data Mover 4) that includes first and second connectors (Fig. 4 Embodiment of Fig. 3, 74a-c Connectors) and a second shield board (Fig. 3, 22A’ of Data Mover 2) that includes first and second connectors (Fig. 4, 74a-c); wherein the connector of the first shield board and the connector of the second shield board are configured so a cable will couple the first connector of the first shield board to the first connector of the second shield board (Paragraph 0031, the connection ports 74 are RJ-45 connectors.  These connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10' as shown in FIG. 3); wherein (a) the first base board and the first shield board have connectors configured to directly mate with each other (Fig. 1 & Fig. 4, Signal Lines 40 for each Data mover 4 and 2 of Fig. 3), (b) the second base board and the second shield board have connectors configured to directly mate with each other (Fig. 1 & Fig. 4, Signal Lines 40 for each Data mover 4 and 2); wherein the first shield board is configured to communicate data to the second shield board via the first connector of the first shield board, the cable, and the first connector of the second shield board (Fig. 3, 22A’ of Data Mover 2; Paragraph 0031, connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10' as shown in FIG. 3).
Sullivan does not explicitly teach the first connector of the first shield board and the first connector of the second shield board are configured. 
However, Sullivan discloses in Figure 4 multiple RJ45 connectors and Figure 3 discloses that these RJ45 connectors are capable of connecting to each other in a daisy-chain configuration (See Paragraph 0031).
Thus, it would have been obvious to have the first RJ45 connector of the first shield to connect to the first RJ45 connect of the second shield.
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating ease of cable organization and efficient record-keeping of cable connections. 
Sullivan does not teach transmitting power signals via the RJ45 connector. 
Sipes, Jr teaches wherein the first shield board is configured to communicate data and power to the second shield board via the first connector (Fig. 7a, Power-over-Ethernet PoE; Paragraph 0003, Power can be provided in addition to the communications via the Power over Ethernet (PoE) standard to a maximum of 30 W in facilities where there are longer distances, the "edge" switches are placed closer to the user, and networks of switches are created to create an additional network upstream of the edge switch).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Sipes, Jr and include data/power pins onto the RJ45 connector of Sullivan. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow power sharing cables, thus enabling the distribution of power to other devices along with Ethernet data signals (See Sipes, Jr: Paragraph 0042).
Sullivan does not teach an EtherCAT decoder/encoder with memory storing the contents of the encoding/decoding.
Schubert teaches wherein (a) the first shield board includes an EtherCAT decoder/encoder (Fig. 9; Paragraph 0132, For each TLP a Decision 9105 is made whether said TLP is of NP type, which results in splitting Transaction Layer Packets into two, or more, feeds via Demultiplexer 9100.  The first feed stores all NP TLP, plus their Sequence Numbers, into Transmit FIFO Buffer 9290); and (b) the first shield includes memory to store content decoded (Paragraph 0135, to transport Packets of a First Protocol over Packets of a Second Protocol, the Packets of a First Protocol are re-packetized at least twice: At least once on the sender side, and at least once more on the receiver side) by the EtherCAT decoder/encoder and to store content encoded by the EtherCAT decoder/encoder (Paragraph 0132, Here, all Transaction Layer Packets enter the Egress Port via Input 9010, get stored in a TLP Buffer 9090, and a Sequence Number 9095 is added to each incoming TLP, leading to a combined Sequence Number and TLP 9004).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Schubert and substitute the Ethernet protocol of Sullivan with EtherCAT protocol and the I2C protocol of Sullivan with SPI protocol with decoding/encoding and packet buffering. 
One of ordinary skill in the art would be motivated to make the substitutions in order to build a heterogeneous packet switching system using commonly used and well-known protocols, thus complying with industry-standards and enabling cost/energy efficiency protocols that are most efficient for the communication system (See Schubert: Paragraph 0088).

Regarding claim 13, the combination of Sullivan/Sipes, Jr/Schubert teaches the system of claim 12. Sullivan teaches wherein: the data to be communicated between the first and second shield boards is formatted to a first protocol (Paragraph 0031, connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10' as shown in FIG. 3); (a)(i) the first shield board is configured to communicate data with the first base board via a second protocol unequal to the first protocol (Paragraph 0021, lines 34, 38, 40 for interconnecting the processor blades 18, the management modules 22, the power supplies 26, and the blowers 30.  Signal lines 34 are buses for conveying management information.  In one embodiment, these signal lines 34 are redundant I.sup.2C busses), and (a)(ii) the second shield board is configured to communicate data with the second base board via the second protocol (Fig. 4, Lines 34 & 40).

Regarding claim 14, the combination of Sullivan/Sipes, Jr/Schubert teaches the system of claim 13. Sullivan teaches wherein: the data to be communicated between the first and second shield boards (Fig. 3, 22A’ of Data Mover 4 and Data Mover 2 coupled to each other); the data to be communicated between the first and second shield boards includes an Ethernet packet (Paragraph 0031, connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10' as shown in FIG. 3). Sullivan does not explicitly teach data sizes nor EtherCAT.
Schubert teaches wherein: the data to be communicated between the first and second shield boards has a first size (Paragraph 0010, In most Electronic Systems the Packets of a First Protocol and the Packets of a Second Protocol will be different in size (as measure in multiples of bits and/or Bytes)); the data to be communicated between the first shield board and the first base board includes a packet having a second size (Paragraph 0088, Multiple subsystems which utilize a First Protocol for localized communication internally can then be connected with each other using a different Second Protocol, which allows communication over distances, more cost and energy-efficiently); the second size is smaller than the first size (Paragraph 0010, ii) If the Packets of a First Protocol are larger in size than the Packets of a Second Protocol, then every single Packet of the First Protocol must be split into two, or more, portions each small enough in size to fit the payload of a single Packet of the Second Protocol); the data to be communicated between the first and second shield boards includes an EtherCAT packet that has the first size (Paragraph 0100, If GSM or UMTS or LTE or AFDX or Ethernet or EtherCat or ProfiNET or HDBase-T or Sercos or UDP or TCP/IP or WiFi is used for Second Protocol 3012, then SW 3007 can be either a transparent networking switch for said Second Protocol 3012).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Schubert and substitute the Ethernet protocol of Sullivan with EtherCAT protocol and the I2C protocol of Sullivan with SPI protocol. 
One of ordinary skill in the art would be motivated to make the substitutions in order to build a heterogeneous packet switching system using commonly used and well-known protocols, thus complying with industry-standards and enabling cost/energy efficiency protocols that are most efficient for the communication system (See Schubert: Paragraph 0088).

Regarding claim 15, the combination of Sullivan/Sipes, Jr/Schubert teaches the system of claim 13. Sullivan further teaches the system comprising a master computing node configured to communicate data with the first shield board via the second connector of the first shield board (Fig. 3, 64, Control Station A; Paragraph 0029, Each control station 64 has an Ethernet port for making a connection to an external network and a plurality of Ethernet ports for making redundant connections to a data mover enclosure 10' in the NAS system 60), wherein: the data to be communicated between the first shield board and the first base board includes a data packet (Paragraph 0021, Signal lines 34 are buses for conveying management information.  In one embodiment, these signal lines 34 are redundant I.sup.2C busses); the data to be communicated between the master computing node and the first shield board includes another data packet (Paragraph 0031, connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10' as shown in FIG. 3); the data to be communicated between the master computing node and the first shield board is formatted to the first protocol (Paragraph 0029, Each control station 64 has an Ethernet port for making a connection to an external network and a plurality of Ethernet ports for making redundant connections to a data mover enclosure 10'); Sullivan does not explicitly teach the data packet includes first data that is unequal to second data of the another data packet.
Schubert teaches the data packet includes first data that is unequal to second data of the another data packet (Paragraph 0088, Multiple subsystems which utilize a First Protocol for localized communication internally can then be connected with each other using a different Second Protocol, which allows communication over distances, more cost and energy-efficiently).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Schubert and substitute the Ethernet protocol of Sullivan with EtherCAT protocol and the I2C protocol of Sullivan with SPI protocol. 
One of ordinary skill in the art would be motivated to make the substitutions in order to build a heterogeneous packet switching system using commonly used and well-known protocols, thus complying with industry-standards and enabling cost/energy efficiency protocols that are most efficient for the communication system (See Schubert: Paragraph 0088).

Regarding claim 17, the combination of Sullivan/Sipes, Jr/Schubert teaches the system of claim 13. Sullivan further teaches the system comprising: a third base board (Fig. 3, 18A’ of Data Mover 0); a third shield board (Fig. 3, 22A’ of Data Mover 0) including first and second RJ45 connectors (Paragraph 0031, each NAS management module 22' includes a multi-port Ethernet switch 70 in communication with a plurality of connection ports 74a, 74b, 74c (generally, port 74), with a microcontroller 78, and with the data movers 18A', 18B' (generally, data movers 18').  In one embodiment, the connection ports 74 are RJ-45 connectors); wherein the second connector of the second shield board and the further connector of the third shield board are configured so another cable will couple the second connector of the second shield board to the first connector of the third shield board (Fig. 3, 22A’ of Data mover 2 coupled to 22A’ of Data Mover 0 via RJ45 Connector); wherein the third base board and the third shield board have connectors configured to directly mate with each other (Fig. 3, 22A’ of Data Mover 0 coupled to 18A’ of Data Mover 0 via Lines 40 Shown in Fig. 4); wherein the second shield board is configured to communicate data and power to the third shield board via the connector of the first shield board (Fig. 3, 22A’ of Data Mover 4 Coupled to 22A’ of Data Mover 2 further coupled to 22A’ of Data Mover 0), the connectors of the second shield board (Fig. 3, 22A’ of Data Mover 2 is coupled to both 22A’ of Data Mover 4 and 22A’ of Data Mover 0 via the RJ45 connectors 74a-c of Fig. 4), and the connector of the third shield board (Fig. 3, 22A’ of Data Mover 2 coupled to 22A’ of Data mover 0); wherein the data to be communicated between the second and third shield boards is formatted to the first protocol (Paragraph 0031, the connection ports 74 are RJ-45 connectors.  These connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10' as shown in FIG. 3) and the data to be communicated between the third shield board and the third base board is formatted to the second protocol (Paragraph 0021, Signal lines 34 are buses for conveying management information.  In one embodiment, these signal lines 34 are redundant I.sup.2C busses).
Sullivan teaches shields with multiple RJ45 connectors that couple to each other. Sullivan does not explicitly teach the second shield PCB connecting to the third shield PCB via the first connector of the first shield PCB, the first and second connectors of the second shield PCB, and the first connector of the third shield PCB. 
However, Sullivan discloses in Figure 4 multiple RJ45 connectors and Figure 3 discloses that these RJ45 connectors are capable of connecting to each other in a daisy-chain configuration (See Paragraph 0031).
Thus, it would have been obvious to have the second shield PCB connecting to the third shield PCB via the first connector of the first shield PCB, the first and second connectors of the second shield PCB, and the first connector of the third shield PCB.
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating ease of cable organization and efficient record-keeping of cable connections.
Sullivan does not explicitly teach delivering power via the RJ45 connector. 
Sipes, Jr teaches wherein the third base board and the third shield board have connectors configured to directly mate with each other (Fig. 7a, Connectors Directly Coupling to End Devices); wherein the second shield board is configured to communicate data and power to the third shield board via the first connector of the first shield board (Fig. 7a, Power-over-Ethernet PoE; Paragraph 0003, Power can be provided in addition to the communications via the Power over Ethernet (PoE) standard to a maximum of 30 W in facilities where there are longer distances, the "edge" switches are placed closer to the user, and networks of switches are created to create an additional network upstream of the edge switch).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Sipes, Jr and include data/power pins onto the RJ45 connector of Sullivan. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow power sharing cables, thus enabling the distribution of power to other devices along with Ethernet data signals (See Sipes, Jr: Paragraph 0042).

Regarding claim 18, the combination of Sullivan/Sipes, Jr/Schubert teaches the system of claim 12. Sullivan further teaches wherein: the first and second shield boards have equal hardware to each other (Paragraph 0031, each NAS management module 22' includes a multi-port Ethernet switch 70 in communication with a plurality of connection ports 74a, 74b, 74c (generally, port 74), with a microcontroller 78, and with the data movers 18A', 18B' (generally, data movers 18')); the first and second base boards have unequal hardware to each other (Paragraph 0026, Each processor blade 18 is a combination of a CPU (or processor) module and one or more I/O modules… Implementations of I/O modules differ depending upon whether the configuration of the enclosure 10 is for NAS or for SAN); the first and second boards have equal footprints to each other (Paragraph 0031, each NAS management module 22' includes a multi-port Ethernet switch 70 in communication with a plurality of connection ports 74a, 74b, 74c (generally, port 74), with a microcontroller 78, and with the data movers 18A', 18B' (generally, data movers 18')); the first and second base boards have unequal footprints to each other (Paragraph 0026, Each processor blade 18 is a combination of a CPU (or processor) module and one or more I/O modules… Implementations of I/O modules differ depending upon whether the configuration of the enclosure 10 is for NAS or for SAN).

Regarding claim 19, Sullivan teaches a system comprising: a first shield board (Fig. 3, 22A’ of Data Mover 4) that includes first and second connectors (Fig. 4 Embodiment of Fig. 3, RJ45 Connectors 74a-c); wherein the connector of the first shield board is configured to communicate with a connector of a second shield board via a cable (Fig. 3, 22A’ of Data Mover 4 Coupled to 22A’ of Data Mover 2; Paragraph 0031, the connection ports 74 are RJ-45 connectors.  These connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10' as shown in FIG. 3); wherein the first shield board has connectors configured to directly couple to connectors of a first base board (Fig. 3, 22A’ of Data Mover 4 coupled to 18A’ of Data Mover 4); wherein the first shield board is configured to communicate data to the second shield board via the first connector of the first shield board, the cable, and the first connector of the second shield board (Fig. 3, 22A’ of Data Mover 4 coupled to 22A’ of Data Mover 2 via RJ45 Connectors in Fig. 4 and Ethernet Cables); wherein: (i) the data to be communicated between the first and second shield boards is formatted to a first protocol (Paragraph 0031, the connection ports 74 are RJ-45 connectors.  These connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10' as shown in FIG. 3); (ii) the first shield board is configured to communicate data with the first base board via a second protocol unequal to the first protocol (Paragraph 0021, Signal lines 34 are buses for conveying management information.  In one embodiment, these signal lines 34 are redundant I.sup.2C busses); wherein (i) the data to be communicated between the first and second shield boards includes an Ethernet packet (Paragraph 0032, Ethernet switch 70 and connection ports 74 give external management access to the microcontroller 78 within the enclosure 10' (where program code running on the microcontroller 78 performs enclosure management)), (ii) the first shield board is configured to communicate data with a master computing node via the second connector of the first shield board (Fig. 3, Master Node 64 coupled to 22A’ of Data Mover 4 via daisy-chaining), and (iii) the data to be communicated between the master computing node and the first shield board is formatted to the first protocol (Paragraph 0029, Each control station 64 has an Ethernet port for making a connection to an external network and a plurality of Ethernet ports for making redundant connections to a data mover enclosure 10' in the NAS system 60).
Sullivan does not explicitly teach wherein the first connector of the first shield board is configured to communicate with a first connector of a second shield board via a cable. 
However, Sullivan discloses in Figure 4 multiple RJ45 connectors and Figure 3 discloses that these RJ45 connectors are capable of connecting to each other in a daisy-chain configuration (See Paragraph 0031).
Thus, it would have been obvious to have the first RJ45 connector of the first shield to connect to the first RJ45 connect of the second shield.
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating ease of cable organization and efficient record-keeping of cable connections. 
Sullivan does not teach power lines in the RJ-45 connectors. 
Sipes, Jr teaches wherein the first shield board is configured to communicate data and power to the second shield board via the first connector (Fig. 7a, Connector of 702) of the first shield board, the cable, and the first connector of the second shield board (Fig. 7a, Power-over-Ethernet PoE; Paragraph 0003, Power can be provided in addition to the communications via the Power over Ethernet (PoE) standard to a maximum of 30 W in facilities where there are longer distances, the "edge" switches are placed closer to the user, and networks of switches are created to create an additional network upstream of the edge switch).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Sipes, Jr and include data/power pins onto the RJ45 connector of Sullivan. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow power sharing cables, thus enabling the distribution of power to other devices along with Ethernet data signals (See Sipes, Jr: Paragraph 0042).
Neither Sullivan nor Sipes, Jr teaches EtherCAT. 
Schubert teaches wherein (i) the data to be communicated between the first and second shield boards includes an EtherCAT packet  (Paragraph 0100, If GSM or UMTS or LTE or AFDX or Ethernet or EtherCat or ProfiNET or HDBase-T or Sercos or UDP or TCP/IP or WiFi is used for Second Protocol 3012, then SW 3007 can be either a transparent networking switch for said Second Protocol 3012); wherein: (i) the first shield board includes an EtherCAT decoder/encoder (Fig. 9; Paragraph 0132, For each TLP a Decision 9105 is made whether said TLP is of NP type, which results in splitting Transaction Layer Packets into two, or more, feeds via Demultiplexer 9100.  The first feed stores all NP TLP, plus their Sequence Numbers, into Transmit FIFO Buffer 9290); (ii) the first shield board includes memory to store content decoded by the decoder/encoder (Paragraph 0135, to transport Packets of a First Protocol over Packets of a Second Protocol, the Packets of a First Protocol are re-packetized at least twice: At least once on the sender side, and at least once more on the receiver side); (iii) the first shield board includes memory to store content encoded by the decoder/encoder (Paragraph 0132, Here, all Transaction Layer Packets enter the Egress Port via Input 9010, get stored in a TLP Buffer 9090, and a Sequence Number 9095 is added to each incoming TLP, leading to a combined Sequence Number and TLP 9004).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Schubert and substitute the Ethernet protocol of Sullivan with EtherCAT protocol and the I2C protocol of Sullivan with SPI protocol. 
One of ordinary skill in the art would be motivated to make the substitutions in order to build a heterogeneous packet switching system using commonly used and well-known protocols, thus complying with industry-standards and enabling cost/energy efficiency protocols that are most efficient for the communication system (See Schubert: Paragraph 0088).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2006/0074927) in view of Sipes, Jr (US 2017/0117971) in view of Schubert (US 2019/0058675) and further in view of Coogan (US 2013/0218349).

Regarding claim 23, the combination of Sullivan/Sipes, Jr/Schubert teaches the system of claim 12. Sullivan teaches the first shield board includes agent software that corresponds to controller software for a protocol (Paragraph 0031, FIG. 4, each NAS management module 22' includes a multi-port Ethernet switch 70 in communication with a plurality of connection ports 74a, 74b, 74c); the first base board (b) includes application software to process data (Paragraph 0036, Ethernet switch 90 in communication with a plurality of LAN connection ports 94a, 94b (here, e.g., RJ45 ports) and with the processor blades 18A'', 18B'' (generally, processor blades 18'')). The combination of Sullivan/Sipes, Jr/Schubert does not explicitly teach the first shield board containing an agent software that corresponds to controller software for automation protocol, nor that the first base board does not include agent software and does include application software to process sensor data. 
Coogan teaches the first shield board (Figs. 1 & 3, 108, Field Controller; Paragraph 0039, a plurality of field panels represented by field panels 106a, 106b and 106c, a plurality of field panel sub-controllers represented by controllers 108a-108e) includes agent software that corresponds to controller software (Fig. 3, 170 & 180b; Paragraph 0053, Each of the group member objects 170a-170c are operatively configured to identify and connect to the respective group master object 160 across the network(s) 122, 124a and/or 124b) for an automation communication protocol (Paragraph 0039, field panels 106 and sub-controllers 108 are also each referenced herein as a "building automation device"); the first base board (Figs. 1 & 2, 106, Field Panel; Paragraph 0040, FIG. 1, the field panel 106a may comprise a computer, a general-purpose data processing system, or BAS controller such as a PXC programmable controller): (a) does not include the agent software (Fig. 2, Field Panel Includes 160 & 180a, not 170 and 180b), and (b) includes application software (Paragraph 0053, grouping mechanism for each central control function comprises a group master object 160 employed in the BA object model or database 140a of the building automation device (for example, field panel 106a) that includes the control program that has or implements a given central control function (e.g., central setpoint control)) to process sensor input (Paragraph 0040, field panel 106a may operate as a data server that is capable of exchanging data with various elements of the automation system 100… Paragraph 0047, one or more field devices 112, such as sensors) from a sensor (Paragraph 0047, information from the field devices 112 may be shared between the field controllers 108, the field panels 106b-106c, the field panel 106a and/or any other elements on or connected to the automation system 100).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Coogan and include automation PLC software on the first shield board of Sullivan to process sensor data and separate application software on the baseboard of Sullivan. 
One of ordinary skill in the art would be motivated to make the modifications in order to achieve efficient automation systems (See Coogan: Paragraph 0010) that does not require complex and expensive software/hardware in a centralized board/device (See Coogan: Paragraphs 0017 & 0018).

Allowable Subject Matter

Claims 1, 2, 4, 7-11, and 21-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1, 2, 4, 7-11, and 21-22, none of the references shown alone or in combination teaches a robot including a sensor, a first base printed circuit board (PCB) coupled to the sensor; wherein the first shield PCB includes: (c)(i) an EtherCAT decoder/encoder to decode EtherCAT packets into decoded process data objects (PDOs) and to encode PDOs into encoded EtherCAT packets; (c)(ii) memory to store the decoded PDOs and the encoded EtherCAT packets; and (c)(iii) EtherCAT slave software to read and modify EtherCAT packets before the modified EtherCAT packets are sent to an EtherCAT master computing node; wherein the first base PCB: (d)(i) includes no EtherCAT slave software; and (d)(ii) includes application software to process sensor input from the sensor.

US PGPUB 2006/0074927 discloses a plurality of PCB boards each containing shield boards and wherein each shield board contains with multiple RJ45 connectors that enable the shield boards to be coupled to one another. No mention of a robot including a sensor, a first base printed circuit board (PCB) coupled to the sensor; wherein the first shield PCB includes: (c)(i) an EtherCAT decoder/encoder to decode EtherCAT packets into decoded process data objects (PDOs) and to encode PDOs into encoded EtherCAT packets; (c)(ii) memory to store the decoded PDOs and the encoded EtherCAT packets is present. 

US PGPUB 2017/0117971 discloses Power-over-Ethernet protocols for a RJ45 connector. No mention of a robot including a sensor, a first base printed circuit board (PCB) coupled to the sensor; wherein the first shield PCB includes: (c)(i) an EtherCAT decoder/encoder to decode EtherCAT packets into decoded process data objects (PDOs) and to encode PDOs into encoded EtherCAT packets; (c)(ii) memory to store the decoded PDOs and the encoded EtherCAT packets is present.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184    



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184